Third District Court of Appeal
                               State of Florida

                            Opinion filed April 4, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D16-2386
                         Lower Tribunal No. 09-20114
                             ________________

                              Raul Jesus Mari,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(3) from the
Circuit Court for Miami-Dade County, Rodolfo A. Ruiz, Judge.


      Richard C. Klugh, P.A., and Richard C. Klugh, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before LAGOA, LOGUE and SCALES, JJ.

      PER CURIAM.
        After conducting an evidentiary hearing on Appellant Raul Jesus Mari’s

motion for post-conviction relief alleging ineffective assistance of counsel, the trial

court entered a thorough and detailed order specifically identifying how each of

Mari’s claims were refuted either by the record or by the testimony provided at the

evidentiary hearing. Because the trial court correctly applied the Strickland1

standard, and because each of the trial court’s factual findings are supported by

competent substantial evidence, we affirm. See Rojas v. State, 922 So. 2d 350, 352

(Fla. 3d DCA 2006) (“A claim of ineffective assistance of counsel is a mixed

question of law and fact. The trial court’s factual findings and credibility

determinations are afforded deference and if supported by competent, substantial

evidence, will not be disturbed on appeal.”).

        Affirmed.




1   Strickland v. Washington, 466 U.S. 668, 687 (1984).

                                          2